Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s amendment submitted December 29, 2020 After Final.

	Applicant’s proposed amendment after final submitted December 29, 2020, wherein claims 17 and 18 are amended and claims 19 and 20 are canceled, is entered as it does not raise any new issues for search and consideration.  The rejection of instant claims 17-19, 22, and 24-29 under 35 USC 103 for being obvious over Yu et al. in view of Ma et al., is withdrawn in view of the amendment, as the base claim 17 has been amended to require that the anionic group be a phosphoric acid.  However, the previously pending rejection of instant claims 20, 21, and 23 under 35 USC 103 as obvious over Yu et al. in view of Ma et al. in view of Jiang et al., now applies to these claims, by the same rationale recited in the previous final office action.
	Applicant’s arguments and request for reconsideration with respect to the rejection of instant claims 20, 21, and 23 as obvious over Yu et al. in view of Ma et al. in view of Jiang et al., have been fully considered and not found to be persuasive to remove the rejection.  Firstly, Applicant argues that Yu et al. only discloses a zwitterionic betaine having a sulfonate group, and that Jiang et al. discloses separation of analytes which are different from those described by Yu et al.  However, one of ordinary skill in the art would have recognized that both functionalities have similar electrostatic properties and are acknowledged in the art as useful for separation of hydrophilic molecules by hydrophilic interaction chromatography.  Furthermore the advantage described by Jiang for phosphorylcholine zwitterionic groups is their chemical similarity to biological cell membranes, which one of ordinary skill in the art would interpret as suggesting utility in HIC of biomolecules, including both peptides and saccharides.  
	Applicant further argues that hydrophilicity is greatly improved by having a betaine structure, and the presently claimed betaine stationary phase is much improved in the purification of sugar molecules compared to conventional agents such as silica or graphite, as demonstrated in the specification.  However, this finding is not sufficient to show either unpredictability of the art or unexpected results for the claimed invention because the unfunctionalized carriers used in the comparative examples are very different from either the claimed phosphobetaine functionalized material or the sulfobetaine functionalized material described by Yu et al.  It would not be surprising to one of ordinary skill in the art, nor evidence of unpredictability, given the disclosure by both Yu and Jiang that zwitterionic groups are useful for hydrophilic interaction chromatography, that materials without zwitterionic groups are in fact inferior at retaining saccharides.
	Accordingly the rejection is deemed proper and maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/14/2021